MEMORANDUM **
Eva and Ray Haworth appeal pro se from the district court’s summary judgment in favor of the United States in their Federal Tort Claims Act action alleging medical malpractice during the birth of their son Jacob at the Alaska Native Medical Center. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Delta Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
The district court did not err in granting summary judgment, because the Haworths submitted nothing to rebut defense evidence from two medical experts stating there was no indication of a violation of the standard of care, or of an ongoing neurological injury to Jacob. See Alaska Stats. § 09.55.540(a); Parker v. Tomera, 89 P.3d 761, 765-66 (Alaska 2004) (finding no error in the trial court’s summary judgment in favor of defendants where plaintiff failed *663to provide medical expert testimony in support of negligence claim).
The district court did not err in granting the Haworths’ counsel’s motion to withdraw. See Hedges v. Resolution Trust Corp., 32 F.3d 1360, 1363 (9th Cir.1994) (no constitutional right to counsel in civil cases).
We decline to consider evidence the Ha-worths present for the first time on appeal. See United States v. Elias, 921 F.2d 870, 874 (9th Cir.1990) (explaining that the appellate court reviews only issues and documents included in the district court record).
The Haworths’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.